73 F.3d 370NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Richard Lee THOMPSON, Plaintiff-Appellant,v.Fife SYMINGTON, Governor of Arizona;  Grant Woods, AttorneyGeneral, Ann Sterling, Judge;  David Markey andSuperior Court, Yavapai County, Division3, Defendants-Appellees.
No. 95-16747.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Richard Lee Thompson, an Arizona state prisoner awaiting his criminal trial in Yavapai County Superior Court for attempted first degree murder and dangerous assault on a prisoner, appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. Sec. 1983 action pursuant to Younger v. Harris, 401 U.S. 37 (1971).  He sought an order from the district court prohibiting the State of Arizona from prosecuting him.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Federal courts will not interfere with pending state criminal proceedings "except under extraordinary circumstances where the danger of irreparable loss is both great and immediate."  World Famous Drinking Emporium v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir.1987).  We find no extraordinary circumstances here.  Accordingly, the district court's dismissal without prejudice of Thompson's action is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3